Title: From Thomas Jefferson to Caldcleugh & Thomas, 12 November 1804
From: Jefferson, Thomas
To: Caldcleugh & Thomas


                  
                     Messrs. Caldcleugh & Thomas,
                     Washington Nov. 12. 04.
                  
                  Your favor of the 5th. has been duly recieved, and I now inclose you a draught of the US. bank of this place on that at Philadelphia for 47.25 D for the lamps you have been so kind as to forward, which I presume will arrive in due time.   with respect to the mantle-piece lamps, being, as I mentioned to you, in no hurry for them, I can wait till I have an opportunity of getting those which would be exactly to my fancy. I have below sketched the form I prefer. perhaps yourselves may now, or ere long have of that form, in which case I shall be ready to take a pair of them. accept my salutations & respects.
                  [GRAPHIC IN MANUSCRIPT]
                  
                     Th: Jefferson 
                     
                  
               